Montgomery, J.
The court below directed a verdict for the plaintiffs in the sum of $4,485.33, upon the following memorandum of agreement:1
“This memorandum, made this 17th day of September,. A. D. 1886, by and between Charles R. Smith and William S. Smith, of Cheboygan, and George Kemp, of Sault Ste. Marie, all of the State of Michigan, witnesses as-follows:
“The said Charles R. and William S. Smith are at present the owners of the hotel known as the ‘Mullet Lake Hotel/ situated on Mullet lake, Cheboygan county, Mich., and hereby sell to the said George Kemp an undivided one-third interest in said hotel, and its furniture and fixtures, as it now stands, for the sum of four thousand dollars, to be paid as hereinafter stated. The said George Kemp hereby agrees to purchase an undivided one-third interest in said hotel, furniture, and fixtures, as aforesaid, for the sum of four thousand dollars, and *359to pay the same on or before three years from the date of this agreement.
“It is farther agreed between the parties hereto that they shall take down the said hotel, and remove and rebuild the same in the village of Sault Ste. Marie, and to own and operate the same jointly, each to ,be liable for one-third of the expense of said taking down, removing, and rebuilding, the purchase of a site, and all other expenses of the enterprise, and to share equally in the profits or losses resulting from the same.
[Signed] “Charles E. Smith.
“William S. Smith.
“G-eorhe Kemp.”
The defendant offered to show that the parties had removed the building to the village of Sault Ste. Marie, as contemplated in the agreement, and had engaged in the business of keeping an hotel, and that the profits on the business had amounted to sufficient so that the share thereof belonging to the defendant would more than pay the purchase price of his interest in the hotel' as agreed. He also offered to show that after the agreement was prepared, and before it was signed, a conversation occurred between the defendant and the plaintiffs, in which it was stated by the plaintiffs that they were willing to take out of the defendant’s share of the business which might arise during the three years an amount up to the $4,000 contracted, and they agreed to accept payment of the sum of $4,000 out of Kemp’s share of the profits of the business, and to retain that and accept it as payment, and that thereupon defendant signed the instrument. This offer of proof was rejected by the court, and, no further defense being offered, the court directed a verdict for the plaintiffs.
It also appeared in the testimony that a chancery suit was pending between the same parties relating to the copartnership transactions and for an accounting. Defendant further relies upon a statement contained in *360the answer of Smith Bros, to the bill filed by Kemp, in which they say that they deny that said memorandum contained all the terms and conditions of said partnership.. But it should be noted that in the same answer they state the following:
“They allege that one of the prime objects of said memorandum was to evidence and define the terms of the sale of a one-third interest in the Mullet Lake Hotel, its furniture and fixtures as they then stood, by defendants to complainant, for the sum of $4,000, whereby complainant first got a standing in the firm, thereby becoming indebted to these defendants independently of any partnership relations, precisely the same as though he had dealt with any other persons."
So that it is apparent that the plaintiffs have not taken any position inconsistent with that which they now occupy.
An independent undertaking by a copartner to repay to his copartner a sum of money advanced to him, even though advanced for the purpose of furnishing a portion of the capital stock, may be sued upon at law, and recovery had. See Kinney v. Robison, 52 Mich. 393; Kinney v. Tabor, 62 Id. 517.
There is no ambiguity in this contract, so far as it provides that the sum of $4,000 shall be repaid to the plaintiffs on or before three years from the date of the instrument. This being so, it is incompetent to show by parol that the payment was to be made in some other way or time than that specified in the written instrument. Richardson v. Hardwick, 106 U. S. 252 (1 Sup. Ct. Rep. 213); Hyde v. Tenwinkel, 26 Mich. 93; Adair v. Adair, 5 Id. 204.
Judgment will be affirmed, with costs.
The other Justices concurred.

 This suit was commenced June 7, 1890.